DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 2, the claim recites “comparing the propulsive effort request to a monitor propulsive effort request”.
It is unclear what “a monitor propulsive effort request” is and what it represents. The use of “monitor” is also unclear, as it is unclear if “monitor” refers to a device such as a computer monitor, or if “monitor” refers to the act of monitoring. Also, the disclosure does not provide a clear explanation of the meaning of the word “monitor”, or of how the word “monitor” does or does not differentiate a “monitor propulsive effort request” from simply a “propulsive effort request”. Therefore, the claim is unclear.

As per Claim 18, the claim recites “comparing the propulsive effort request to a monitor propulsive effort request”.
It is unclear what “a monitor propulsive effort request” is and what it represents. The use of “monitor” is also unclear, as it is unclear if “monitor” refers to a device such as a computer monitor, or if “monitor” refers to the act of monitoring. Also, the disclosure does not provide a clear explanation of the meaning of the word “monitor”, or of how the word “monitor” does or does not differentiate a “monitor propulsive effort request” from simply a “propulsive effort request”. Therefore, the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vangelov et al. (2021/0053487).

Regarding Claim 1, Vangelov et al. teaches the claimed method for operating a vehicle, comprising:
simulating gear shifting of a step gear ratio transmission in a powertrain that includes a continuously variable transmission and that does not include stepped gear ratios (“…the transmission may be a continuously variable transmission (CVT) and the controller may control the electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission”, see P[0008]); and
adjusting a propulsive effort request to change from a first value to a second value via a plurality of incremental changes while a propulsive effort pedal position is substantially constant in response to the simulated gear shifting (“…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift”, see P[0008]).

Regarding Claim 4, Vangelov et al. teaches the claimed method of claim 1, further comprising adjusting output of the powertrain to meet the propulsive effort request (“An accelerator pedal 252 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle”, see P[0050]).

Regarding Claim 6, Vangelov et al. teaches the claimed method of claim 1, where the first value is smaller than the second value (“…emulate an upshift”, see P[0008]).

Regarding Claim 7, Vangelov et al. teaches the claimed method of claim 1, where the first value is larger than the second value ("PCM 152 may control the electric machine and/or transmission to provide an opposite acceleration profile to simulate a downshift", see P[0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov et al. (2021/0053487) in view of Hirao et al. (JP2019132198A).

Regarding Claim 2, Vangelov et al. does not expressly recite the claimed method of claim 1, further comprising comparing the propulsive effort request to a monitor propulsive effort request.
However, Vangelov et al. does teach that a period of time that varies based on an accelerator pedal position, and also teaches a commanded torque that is determined based on accelerator pedal position signals, where this pedal position indicates a “propulsive effort request” as claimed (“…PCM 152 controls at least one electric machine for a constant accelerator pedal position to provide a first acceleration until vehicle speed reaches an associated threshold, followed by a second acceleration less than the first acceleration to simulate a torque hole or dip for a small predetermined period of time that may vary based on accelerator pedal position…”, see P[0027] and “An accelerator pedal 252 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle…depressing and releasing the pedal 252 generates an accelerator pedal position signal that may be interpreted by the controller 140 as a demand for increased power or decreased power…Based at least upon input from the pedal, the controller 140 commands torque from the engine 214 and/or the M/G 218…”, see P[0049]), which suggests that the pedal position signal is compared to predetermined data that corresponds to appropriate values of the time period and of the commanded torque.
Furthermore, Hirao et al. (JP2019132198A) teaches comparing a magnitude of a request torque according to an accelerator opening degree with a limit value, and if the opening degree exceeds the limit value, an output torque is limited to the limit value (Hirao et al.; see P[0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Hirao et al., and to compare the propulsive effort request to a monitor propulsive effort request, as rendered obvious by Hirao et al., in order to “suppress occurrence of slippage” in a “torque transmission member” (Hirao et al.; see P[0012]).

 Regarding Claim 3, Vangelov et al. does not expressly recite the claimed method of claim 2, further comprising limiting output of the powertrain in response to the comparing indicating that the propulsive effort request is out of an expected range.
However, Hirao et al. (JP2019132198A) teaches comparing a magnitude of a request torque according to an accelerator opening degree with a limit value, and if the opening degree exceeds the limit value, an output torque is limited to the limit value (Hirao et al.; see P[0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Hirao et al., and to limit output of the powertrain in response to the comparing indicating that the propulsive effort request is out of an expected range, as rendered obvious by Hirao et al., in order to “suppress occurrence of slippage” in a “torque transmission member” (Hirao et al.; see P[0012]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vangelov et al. (2021/0053487) in view of Davis et al. (8,545,368).

Regarding Claim 5, Vangelov et al. does not expressly recite the claimed method of claim 1, where simulating gear shifting includes adjusting the propulsive effort request according to a plurality of maps.
However, it is conventional in the art to use multiple maps in relation to a “propulsive effort request” such as an operator input signal resulting from, for example, modulation of a throttle or pedal, as seen in Davis et al. (8,545,368) (Davis et al.; “To alter the machine speed within the range available for each virtual gear ratio, the virtual gear map 200 may chart the operator input signal, e.g., modulation of the throttle or first pedal as a percentage 204, along the Y-axis”, see col.9, particularly lines 34-51 and “…a different map or chart may exist for each of the plurality of virtual gear ratios”, see col.9, particularly lines 52-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Davis et al., and where simulating gear shifting includes adjusting the propulsive effort request according to a plurality of maps, as rendered obvious by Davis et al., in order to provide for a “method of regulating output of a continuously variable transmission (CVT) producing a CVT output torque and a CVT output speed” (Davis et al.; see col.1, particularly lines 66-67 and col.2, particularly line 1).



Claims 8-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov et al. (2021/0053487) in view of Miyaishi et al. (2018/0297465).

Regarding Claim 8, Vangelov et al. teaches the claimed vehicle system, comprising:
an engine (see P[0018]);
a continuously variable transmission coupled to the engine (see P[0018]);
…and
a controller with computer readable instructions stored on non-transitory memory (see P[0027] and P[0035]) that when executed cause the controller to:
gradually change a propulsive effort request from a first value to a second value while a propulsive effort pedal position is substantially constant, the first value based on a powertrain simulating engagement of a first transmission gear, the second value based on the powertrain simulating engagement of a second transmission gear (“…the transmission may be a continuously variable transmission (CVT) and the controller may control the electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift”, see P[0008]).
Vangelov et al. does not teach the claimed
a gear selector.
However, Miyaishi et al. (2018/0297465) teaches a “gear selector” (Miyaishi et al.; “...shift lever 96a...", see P[0163] and P[0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Miyaishi et al., and for the vehicle system to be comprised of a gear selector, as rendered obvious by Miyaishi et al., in order to provide a “simulated stepwise shift mode” and so that a driver may select a “manual shift mode” and cause a “shift-up operation” or a “shift-down operation” (Miyaishi et al.; see P[0065]).

Regarding Claim 9, Vangelov et al. does not teach the claimed system of claim 8, where the first transmission gear is based on a position of the gear selector, and where the second transmission gear is based on the position of the gear selector.
However, Miyaishi et al. (2018/0297465) teaches a first transmission gear based on a position of a gear selector, and a second transmission gear is based on a position of the gear selector (Miyaishi et al.; "FIG. 5 shows one example of a manual shift line used when the “manual shift mode” (=the simulated stepwise shift mode) is selected in the CVT control unit 84 according to the first embodiment. Hereinafter, a shift control configuration in the “manual shift mode” is explained with reference to FIG. 5", see P[0064] and "The “manual shift mode” is a mode in which the transmission gear ratio is manually controlled by the selection of the driver. For example, in a case where the driver selects the manual shift mode, and performs a shift-up operation (switch (shift lever 96a) operation of the driver) or a shift-down operation (switch (shift lever 96a) operation of the driver)...", see P[0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Miyaishi et al., and where the first transmission gear is based on a position of the gear selector, and where the second transmission gear is based on the position of the gear selector, as rendered obvious by Miyaishi et al., in order to provide a “simulated stepwise shift mode” and so that a driver may select a “manual shift mode” and cause a “shift-up operation” or a “shift-down operation” (Miyaishi et al.; see P[0065]).

Regarding Claim 10, Vangelov et al. teaches the claimed system of claim 8, where gradually changing the propulsive effort request includes increasing the propulsive effort request at less than a predetermined rate (“…the transmission may be a continuously variable transmission (CVT) and the controller may control the electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift” (emphasis added), see P[0008]).

Regarding Claim 11, Vangelov et al. teaches the claimed system of claim 8, where gradually changing the propulsive effort request includes decreasing the propulsive effort request at less than a predetermined rate (“…the transmission may be a continuously variable transmission (CVT) and the controller may control the electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift” (emphasis added), see P[0008]).

Regarding Claim 12, Vangelov et al. does not teach the claimed system of claim 8, further comprising one or more paddle shift levers.
However, Miyaishi et al. (2018/0297465) teaches one or more paddle shift levers (Miyaishi et al.; “…a paddle switch…”, see P[0167]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Miyaishi et al., and for the system to further be comprised of one or more paddle shift levers, as rendered obvious by Miyaishi et al., in order to provide a “simulated stepwise shift mode” and so that a driver may select a “manual shift mode” and cause a “shift-up operation” or a “shift-down operation” (Miyaishi et al.; see P[0065]).

Regarding Claim 13, Vangelov et al. does not teach the claimed system of claim 12, where the powertrain simulates shifting from the first transmission gear to the second transmission gear based on input to the one or more paddle shift levers.
However, Miyaishi et al. (2018/0297465) teaches a powertrain that simulates shifting from a first transmission gear to a second transmission gear based on input to one or more paddle shift levers (Miyaishi et al.; “Besides, a shift control start condition of the “Ds shift mode” is when the driver selects the “Ds shift mode” by operating the shift lever 96a, the paddle switch, the Ds shift mode switch and so on”, see P[0172]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Miyaishi et al., and where the powertrain simulates shifting from the first transmission gear to the second transmission gear based on input to the one or more paddle shift levers, as rendered obvious by Miyaishi et al., in order to provide a “simulated stepwise shift mode” and so that a driver may select a “manual shift mode” and cause a “shift-up operation” or a “shift-down operation” (Miyaishi et al.; see P[0065]).

Regarding Claim 14, Vangelov et al. teaches the claimed system of claim 8, where gradually changing the propulsive effort request includes incrementally adjusting the propulsive effort request (“…the transmission may be a continuously variable transmission (CVT) and the controller may control the electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift”, see P[0008]).

Regarding Claim 15, Vangelov et al. teaches the claimed method for operating a vehicle, comprising:
simulating gear shifting of a step gear ratio transmission in a powertrain that includes a continuously variable transmission and that does not include stepped gear ratios via a controller…(“…the transmission may be a continuously variable transmission (CVT) and the controller may control the electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission”, see P[0008], also see P[0027] and P[0035]);
adjusting a propulsive effort request to change from a first value to a second value via a plurality of incremental changes while a propulsive effort pedal position is substantially constant in response to the simulated gear shifting, where the first value is based on a simulated first gear, and where the second value is based on a simulated second gear (“…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift”, see P[0008]); and
generating a propulsive effort via the powertrain based on the propulsive effort request (“…the vehicle includes an accelerator pedal and the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration less than the first acceleration for a predetermined time after the first acceleration, and a third acceleration greater than the second acceleration and less than the first acceleration after the predetermined time. As such, the second and third accelerations are less than the first acceleration to emulate an upshift”, see P[0008]).
Vangelov et al. does not teach the bolded portions of the claimed
simulating gear shifting of a step gear ratio transmission in a powertrain that includes a continuously variable transmission and that does not include stepped gear ratios via a controller in response to a position of a shift lever or input from a paddle shifter to the controller.
However, Miyaishi et al. (2018/0297465) teaches simulating gear shifting of a step gear ratio transmission in a powertrain that includes a continuously variable transmission and that does not include stepped gear ratios via a controller in response to a position of a shift lever or input from a paddle shifter to the controller (Miyaishi et al.; “Besides, a shift control start condition of the “Ds shift mode” is when the driver selects the “Ds shift mode” by operating the shift lever 96a, the paddle switch, the Ds shift mode switch and so on”, see P[0172]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Miyaishi et al., and to simulate gear shifting of a step gear ratio transmission in a powertrain that includes a continuously variable transmission and that does not include stepped gear ratios via a controller in response to a position of a shift lever or input from a paddle shifter to the controller, as rendered obvious by Miyaishi et al., in order to provide a “simulated stepwise shift mode” and so that a driver may select a “manual shift mode” and cause a “shift-up operation” or a “shift-down operation” (Miyaishi et al.; see P[0065]).

Regarding Claim 16, Vangelov et al. teaches the claimed method of claim 15, where the simulated first gear is a gear with a higher ratio than the simulated second gear (“…emulate an upshift”, see P[0008]).

Regarding Claim 17, Vangelov et al. teaches the claimed method of claim 15, where the simulated first gear is a gear with a lower ratio than the simulated second gear ("PCM 152 may control the electric machine and/or transmission to provide an opposite acceleration profile to simulate a downshift", see P[0027]).

Regarding Claim 20, Vangelov et al. teaches the claimed method of claim 15, where the propulsive effort is a torque or power output (“An accelerator pedal 252 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle”, see P[0050]).



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov et al. (2021/0053487) in view of Miyaishi et al. (2018/0297465) further in view of Hirao et al. (JP2019132198A).

Regarding Claim 18, Vangelov et al. does not expressly recite the claimed method of claim 15, further comprising comparing the propulsive effort request to a monitor propulsive effort request.
However, Vangelov et al. does teach that a period of time that varies based on an accelerator pedal position, and also teaches a commanded torque that is determined based on accelerator pedal position signals, where this pedal position indicates a “propulsive effort request” as claimed (“…PCM 152 controls at least one electric machine for a constant accelerator pedal position to provide a first acceleration until vehicle speed reaches an associated threshold, followed by a second acceleration less than the first acceleration to simulate a torque hole or dip for a small predetermined period of time that may vary based on accelerator pedal position…”, see P[0027] and “An accelerator pedal 252 is used by the driver of the vehicle to provide a demanded torque, power, or drive command to propel the vehicle…depressing and releasing the pedal 252 generates an accelerator pedal position signal that may be interpreted by the controller 140 as a demand for increased power or decreased power…Based at least upon input from the pedal, the controller 140 commands torque from the engine 214 and/or the M/G 218…”, see P[0049]), which suggests that the pedal position signal is compared to predetermined data that corresponds to appropriate values of the time period and of the commanded torque.
Furthermore, Hirao et al. (JP2019132198A) teaches comparing a magnitude of a request torque according to an accelerator opening degree with a limit value, and if the opening degree exceeds the limit value, an output torque is limited to the limit value (Hirao et al.; see P[0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Hirao et al., and to compare the propulsive effort request to a monitor propulsive effort request, as rendered obvious by Hirao et al., in order to “suppress occurrence of slippage” in a “torque transmission member” (Hirao et al.; see P[0012]).

Regarding Claim 19, Vangelov et al. does not expressly recite the claimed method of claim 18, further comprising limiting output of the powertrain in response to the comparing indicating that the propulsive effort request is out of an expected range.
However, Hirao et al. (JP2019132198A) teaches comparing a magnitude of a request torque according to an accelerator opening degree with a limit value, and if the opening degree exceeds the limit value, an output torque is limited to the limit value (Hirao et al.; see P[0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangelov et al. with the teachings of Hirao et al., and to limit output of the powertrain in response to the comparing indicating that the propulsive effort request is out of an expected range, as rendered obvious by Hirao et al., in order to “suppress occurrence of slippage” in a “torque transmission member” (Hirao et al.; see P[0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662